DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2803377 A1 (herein “Palanchon”) in view of US 8,726,508 B2 (herein “Zobel”).
Regarding claims 1 and 13, as seen in the figures below, Palanchon discloses a heat exchanger tube having every feature of the claims except Palanchon does not explicitly disclose that the length is between 2 mm and 5 mm.

    PNG
    media_image1.png
    601
    636
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    205
    287
    media_image2.png
    Greyscale

	Zobel discloses heat exchanger tubes (Figs. 4-10 and 24) (paragraph starting at bottom of col. 20) made from joined plates that are folded to divide into channels (1716), the channels having a length (a) which is between 0.5 mm to 2 mm or even as large as 1 cm (paragraph starting at bottom of col. 20). Therefore, Zobel discloses a range of lengths which overlaps with the claimed range.
	Note: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I.).
	Regarding claim 2, the combined teachings disclose a length to thickness ratio in a range of 7.81 to 22.79 (Zobel a≈L=3 mm, Palanchon e1=T=0.2 mm → ratio=15).
	Regarding claim 3, the combined teachings disclose that the cross section area of the channel is between 2.76 mm2 to 6 mm2 (Palanchon Ei=H=1.5 mm, Zobel a≈L=3 mm → cross section area=4.5 mm2).
	Regarding claims 4-7, the combined teachings (Palanchon) disclose each of the claimed features as seen below.

    PNG
    media_image3.png
    220
    507
    media_image3.png
    Greyscale

	Regarding claim 8, as seen in Fig. 1 of Palanchon, all of the at least six channels (eleven small channels) have the same size. Zobel also discloses the channels have the same size.
	Regarding claim 9, it is inherent that the ridges of contacting ridge pairs would be continuous until their ends.
Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Palanchon in view of Zobel and CN 1500198 A (herein “Horiuchi”).
Regarding claims 7 and 10, the combined teachings disclose that the inner area is divided into at least six channels (Palanchon: eleven small channels), the thickness of the plate is between 0.243 mm and 0.297 mm (Palanchon: e1=T= between 0.2 mm to 0.7 mm), the length of the cross section area is between 3.51 mm and 4.29 mm (Zobel: a≈L= between 0.5 mm up to 1 cm), a height of the cross section area is between 1.206 mm and 1.474 mm (Palanchon Ei=H= between 0.6 mm to 1.8 mm), and a width of the plate is between 34.2 mm and 41.8 mm (Palanchon l=P= between 20 mm to 48 mm).
Horiuchi discloses heat exchanger tubes formed from joined plates (Figs. 1-5), wherein a width of a contact zone between upper and lower plate portions, which define the channels, is between 0.54 mm and 1.144 mm (Horiuchi: Fig. 7; Example - ridges 5 has a thickness of 0.25 mm to 1 mm and a width of 0.25 mm to 1 mm).
Regarding claim 11, the combined teachings disclose that the inner area is divided in six channels (Palanchon: any six of the eleven small channels) and the ratio is in a range of 11.67 to 22.79 (Zobel a≈L=3 mm, Palanchon e1=T=0.2 mm → ratio=15).
Regarding claim 12, the combined teachings disclose that the inner area is divided in at least eight channels (Palanchon: eleven small channels), the thickness of the plate is between 0.243 mm and 0.297 mm (Palanchon: e1=T= between 0.2 mm to 0.7 mm), the length of the cross section area is between 2 mm and 2.849 mm (Zobel: a≈L= between 0.5 mm up to 1 cm), the width of the contact zone is between 0.45 mm and 0.55 mm (Horiuchi: 0.25 mm to 1 mm), the height of the cross section area is between 1.206 mm and 1.474 mm (Palanchon Ei=H= between 0.6 mm to 1.8 mm), and the width of the plate is between 34.2 mm and 41.8 mm (Palanchon l=P= between 20 mm to 48 mm).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./           Primary Examiner, Art Unit 3763